 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        DONALD VARNEY AND MARIA                              CASE NO. C18-5105 RJB
11      VARNEY, husband and wife,
                                                             ORDER GRANTING DEFENDANT
12                                 Plaintiffs,               AIR & LIQUID SYSTEMS
                   v.                                        CORPORATION’S MOTION FOR
13                                                           SUMMARY JUDGMENT
        AIR & LIQUID SYSTEMS
14      CORPORATION; et al.,
15                                 Defendants.

16
            This matter comes before the Court on Defendant Air & Liquid Systems Corporation’s
17
     (“A&L”) Motion for Summary Judgment. Dkt. 384. The Court is familiar with the records and
18
     files herein and all documents filed in support of in opposition to the motion.
19
            For the reasons stated below, A&L’s Motion for Summary Judgment (Dkt. 384) should
20
     be granted.
21

22

23

24

     ORDER GRANTING DEFENDANT AIR & LIQUID SYSTEMS CORPORATION’S MOTION FOR SUMMARY
     JUDGMENT - 1
 1                                         I.      BACKGROUND

 2           The above-entitled action was commenced in Pierce County Superior Court on February

 3   2, 2018. Dkt. 1, at 2. Notice of removal from the state court was filed with this Court on

 4   February 12, 2018. Dkt. 1.

 5           In the operative complaint, Plaintiffs allege that Plaintiff Donald Varney (“Mr. Varney”),

 6   now deceased, was exposed to asbestos while working as a marine machinist at the Puget Sound

 7   Naval Shipyard and Hunter’s Point Naval Shipyard, and through personal automotive exposure

 8   and from his father’s automotive exposure. Dkt. 342, at 5. “Plaintiffs claim liability based upon

 9   the theories of product liability, including not but limited to negligence, strict product liability

10   …, conspiracy, premises liability, the former RCW 49.16.030, and any other applicable theory of

11   liability, including, if applicable, RCW 7.72 et seq.” Dkt. 342, at 5.

12           Mr. Varney passed away from mesothelioma on February 8, 2018 (Dkt. 220-1), before

13   being deposed. Dkt. 245-2. On December 7, 2018, one day before his passing, Mr. Varney

14   apparently signed an affidavit purportedly identifying several asbestos-containing materials that

15   he worked with and that were manufactured by various defendants (apparently not including

16   A&L). Dkt. 342.

17           Dr. John Maddox, Plaintiffs’ causation expert in this matter, reviewed Mr. Varney’s

18   medical records and his aforementioned affidavit. Dkt. 309, at 4. Dr. Maddox, relying, in part, on

19   Mr. Varney’s affidavit, opined that Mr. Varney’s “lethal malignant pleural mesothelioma was

20   caused by his cumulative asbestos exposures to a variety of component exposures.” Dkt. 313-11,

21   at 4.

22           In their respective motions for summary judgment and in additional briefs, numerous

23   defendants, including A&L, raised issues regarding the admissibility of Mr. Varney’s affidavit

24

     ORDER GRANTING DEFENDANT AIR & LIQUID SYSTEMS CORPORATION’S MOTION FOR SUMMARY
     JUDGMENT - 2
 1   and Dr. Maddox’s opinion. See, e.g., Dkts. 217; 219; 237; 257; 281; 285; 363; 372; 378; 380;

 2   382; and 384. They argued that the affidavit, and Dr. Maddox’s opinion relying thereon, were

 3   inadmissible as evidence. Id.

 4          The Court invited additional briefing regarding the admissibility of Mr. Varney’s

 5   affidavit and Dr. Maddox’s opinion. Dkt. 255. Upon review of the additional briefing, the Court

 6   ordered that an evidentiary hearing be held to determine the admissibility of the affidavit and

 7   opinion. Dkt. 300. After a mini-trial lasting more than two days, the Court held that the affidavit

 8   and opinion are inadmissible as evidence in regard to summary judgment motions and at trial.

 9   Dkt. 361, at 1.

10          A&L argues that, pursuant to FRCP 56, because the affidavit and opinion are

11   inadmissible, Plaintiffs have “no admissible evidence to meet [their] burden of proof that [Mr.

12   Varney] was actually exposed to any asbestos-containing product for which Defendant is legally

13   responsible.” Dkt. 384, at 1. A&L continues, “Even if Plaintiff could somehow produce evidence

14   of exposure to any asbestos-containing product manufactured or sold by Defendant …, Plaintiff

15   is still unable to demonstrate that such exposure was a substantial factor in causing [Mr.

16   Varney’s] illness.” Dkt. 384, at 2.

17          Plaintiffs filed nothing in opposition to A&L’s instant motion for summary judgment.

18   A&L filed a reply in support of its unopposed instant motion for summary judgment. Dkt. 414.

19                                         II.     DISCUSSION

20      A. SUMMARY JUDGMENT STANDARD

21          Summary judgment is proper only if the pleadings, the discovery and disclosure materials

22   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

23   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is

24

     ORDER GRANTING DEFENDANT AIR & LIQUID SYSTEMS CORPORATION’S MOTION FOR SUMMARY
     JUDGMENT - 3
 1   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

 2   showing on an essential element of a claim in the case on which the nonmoving party has the

 3   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue of

 4   fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find for

 5   the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

 6   (1986) (nonmoving party must present specific, significant probative evidence, not simply “some

 7   metaphysical doubt.”). See also Fed. R. Civ. P. 56(d). Conversely, a genuine dispute over a

 8   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

 9   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby,

10   Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

11   Association, 809 F.2d 626, 630 (9th Cir. 1987).

12           The determination of the existence of a material fact is often a close question. The court

13   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

14   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

15   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

16   of the nonmoving party only when the facts specifically attested by that party contradict facts

17   specifically attested by the moving party. The nonmoving party may not merely state that it will

18   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

19   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

20   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

21   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888–89 (1990).

22

23

24

     ORDER GRANTING DEFENDANT AIR & LIQUID SYSTEMS CORPORATION’S MOTION FOR SUMMARY
     JUDGMENT - 4
 1       B. WASHINGTON STATE SUBSTANTIVE LAW APPLIES

 2           Under the rule of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), federal courts sitting in

 3   diversity jurisdiction apply state substantive law and federal procedural law. Gasperini v. Center

 4   for Humanities, Inc., 518 U.S. 415, 427 (1996).

 5       C. SUMMARY JUDGMENT ANALYSIS

 6           1. Washington Products Liability Standard

 7           “Generally, under traditional product liability theory, the plaintiff must establish a

 8   reasonable connection between the injury, the product causing the injury, and the manufacturer of

 9   that product. In order to have a cause of action, the plaintiff must identify the particular

10   manufacturer of the product that caused the injury.” Lockwood v. AC & S, Inc., 109 Wn.2d 235,

11   245–47 (1987) (quoting Martin v. Abbott Laboratories, 102 Wn.2d 581, 590 (1984)).

12                   Because of the long latency period of asbestosis, the plaintiff's
                     ability to recall specific brands by the time he brings an action will
13                   be seriously impaired. A plaintiff who did not work directly with
                     the asbestos products would have further difficulties in personally
14                   identifying the manufacturers of such products. The problems of
                     identification are even greater when the plaintiff has been exposed
15                   at more than one job site and to more than one manufacturer's
                     product. [] Hence, instead of personally identifying the
16                   manufacturers of asbestos products to which he was exposed, a
                     plaintiff may rely on the testimony of witnesses who identify
17                   manufacturers of asbestos products which were then present at his
                     workplace.
18
     Id. (citations omitted).
19
             Lockwood prescribes several factors for courts to consider when “determining if there is
20
     sufficient evidence for a jury to find that causation has been established”:
21
         1. Plaintiff’s proximity to an asbestos product when the exposure occurred;
22
         2. The expanse of the work site where asbestos fibers were released;
23
         3. The extent of time plaintiff was exposed to the product;
24

     ORDER GRANTING DEFENDANT AIR & LIQUID SYSTEMS CORPORATION’S MOTION FOR SUMMARY
     JUDGMENT - 5
 1      4. The types of asbestos products to which plaintiff was exposed;

 2      5. The ways in which such products were handled and used;

 3      6. The tendency of such products to release asbestos fibers into the air depending on their

 4          form and the methods in which they were handled; and

 5      7. Other potential sources of the plaintiff’s injury.

 6   Id. at 248–49.

 7          2. Washington Products Liability Analysis

 8          Plaintiffs have not offered evidence admissible for summary judgment establishing a

 9   reasonable connection between Mr. Varney’s mesothelioma, products manufactured by A&L,

10   and A&L. Moreover, Plaintiffs have not filed anything in opposition to A&L’s instant motion for

11   summary judgment.

12          Plaintiffs have not offered admissible evidence showing, even viewed in a light most

13   favorable to Plaintiffs, that A&L or products that it manufactured caused, or were a substantial

14   factor in causing, Mr. Varney’s mesothelioma.

15          Based on Plaintiffs’ other filings in opposition to other defendants’ motions for summary

16   judgment, Plaintiffs apparently still seek to use Mr. Varney’s affidavit and Dr. Maddox’s report

17   to establish causation and a reasonable connection between Mr. Varney’s mesothelioma, the

18   defendants’ products, and the defendants. See, e.g., Dkt. 406.

19          Nevertheless, the Court ruled that Mr. Varney’s affidavit and Dr. Maddox’s report are

20   inadmissible regarding summary judgment and at trial. Dkt. 361.

21          Pursuant to FRCP 56, in the absence of Mr. Varney’s affidavit and Dr. Maddox’s opinion

22   as evidence in regard to summary judgment and at trial, and in consideration of the Lockwood

23   factors above, there is nothing the Court can use to determine whether there is sufficient

24

     ORDER GRANTING DEFENDANT AIR & LIQUID SYSTEMS CORPORATION’S MOTION FOR SUMMARY
     JUDGMENT - 6
 1   evidence for a jury to find that causation—a necessary element of Plaintiffs’ claim—has been

 2   established.

 3          Therefore, the Court should grant A&L’s Motion for Summary Judgment (Dkt. 384) and

 4   dismiss A&L from this case.

 5                                            III.   ORDER

 6          Therefore, it is hereby ORDERED that:

 7              •   Defendant Air & Liquid Systems Corporation’s Motion for Summary Judgment

 8                  (Dkt. 384) is GRANTED; and

 9              •   Defendant Air & Liquid Systems Corporation is DISMISSED from the case.

10          IT IS SO ORDERED.

11          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

12   to any party appearing pro se at said party’s last known address.

13          Dated this 22nd day of May, 2019.

14

15
                                           A
                                           ROBERT J. BRYAN
16                                         United States District Judge

17

18

19

20

21

22

23

24

     ORDER GRANTING DEFENDANT AIR & LIQUID SYSTEMS CORPORATION’S MOTION FOR SUMMARY
     JUDGMENT - 7
